

	

		II

		109th CONGRESS

		1st Session

		S. 1113

		IN THE SENATE OF THE UNITED STATES

		

			May 24, 2005

			Mr. Grassley (for

			 himself, Mr. Lott,

			 Mr. Santorum, and

			 Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide that no Federal funds may be expended for the

		  payment or reimbursement of a drug that is prescribed for the treatment of

		  sexual or erectile dysfunction.

	

	

		1.Short titleThis Act may be cited as the

			 Prescription Drug Coverage Stewardship

			 Act of 2005.

		2.No Federal funds

			 for drugs prescribed for the treatment of sexual or erectile

			 dysfunction

			(a)Restriction

				(1)In

			 generalNotwithstanding any

			 other provision of law, no Federal funds may be expended for the payment or

			 reimbursement, including payment or reimbursement under the programs described

			 in paragraph (2), of a drug that is prescribed for the treatment of sexual or

			 erectile dysfunction, including for such a drug that is prescribed to an

			 individual who has a conviction for sexual abuse, sexual assault, or any other

			 sexual offense.

				(2)Programs

			 describedThe programs described in this paragraph are the

			 medicaid program, the medicare program, the Federal employees health benefits

			 program, the Defense Health Program, the program of medical care furnished by

			 the Secretary of Veterans Affairs, health related programs administered by the

			 Indian Health Service, health related programs funded under the Public Health

			 Service Act, and any other Federal health program.

				(b)Effective

			 dateSubsection (a) shall apply to drugs dispensed on or after

			 the date of enactment of this Act.

			

